IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


UTILISAVE, LLC, a Delaware                 )
limited liability company, and             )
MHS Venture Management Corp.,              )
                                           )
            Plaintiffs,                    )
                                           )
      v.                                   )     C.A. No. 7796-ML
                                           )
MIKHAIL KHENIN,                            )
                                           )
            Defendant.                     )




                             MASTER‟S REPORT
                                (Post-Trial)

                       Oral Draft Report: January 12, 2015
                     Submitted on Exceptions: May 11, 2015
                         Final Report: August 18, 2015


John G. Harris, Esquire and David B. Anthony, Esquire of Berger Harris LLP,
Wilmington, Delaware; Attorneys for Plaintiffs.

Mikhail Khenin, pro se Defendant.



LEGROW, Master
   I.      BACKGROUND

        The background of this case and the parties‟ interactions is described in

greater detail in the final report on the plaintiffs‟ motion for summary judgment

(the “Final SJ Report”), issued simultaneously with this report. For the sake of

clarity, I briefly will describe the parties‟ relationship and various disputes, but I

refer the reader to the Final SJ Report for a more complete description of the

factual background. The factual recitation in this report largely focuses on my

resolution of disputed factual issues as I find them after trial.

   A. The Parties

        Utilisave, LLC (“Utilisave”) is a Delaware limited liability company that

audits utility bills in an effort to help its customers, typically large companies, find

savings. MHS Venture Management Corporation (“MHS”) is wholly owned and

managed by Michael Steifman (“Steifman”). Utilisave and MHS are the plaintiffs

in this action.   Steifman founded Utilisave in 1991 and hired the defendant,

Mikhail Khenin (“Khenin”) in 1997. By 2003, Khenin was the CEO of Utilisave.

Before 2012, Utilisave was owned by MHS, Khenin, and Donna Miele (“Miele”),

who was the President of Utilisave. MHS owned a 50% interest in Utilisave,

Khenin owned 40%, and Miele owned the remaining 10%. MHS and Khenin were

the co-managing members of Utilisave.




                                            1
    B. The 2006 Agreements

       In 2006, Steifman and Khenin entered into an Amended and Restated

Limited Liability Company Agreement (the “Operating Agreement”) as well as

employment agreements naming Khenin as CEO and Steifman as an executive

charged with assisting Khenin, safekeeping funds, and maintaining the company‟s

books and records. For his services, Khenin was to be paid a salary of $289,000,

which would be increased annually by the change in the Consumer Price Index,

plus benefits and other perquisites. By its express terms, Khenin‟s employment

agreement expired on January 1, 2009, unless he was terminated for cause before

that date.1

       The Operating Agreement addressed several matters at issue in this case,

including restrictions on taking certain actions without the approval of the

managing members, requirements for safeguarding the company‟s confidential

information, and rules regarding distributions to members. Under the Operating

Agreement, “[t]he power to manage the affairs of the company and to act on behalf

of the company [was] vested exclusively in the Managing Members, acting

unanimously.” This meant that Khenin, even acting as CEO, could not take certain

actions without approval from MHS, which was fully controlled by Steifman. A

number of other corporate actions, including approving employee compensation or

1
 PX 36 (Operating Agreement) §§ 2.01, 3.01; PX 88 (Steifman v. Khenin, Index No. 14929/08
(N.Y. Sup. Ct. June 23, 2011)).
                                             2
capital expenditures, except for the salaries specifically agreed to in the

employment agreements, required the consent of a majority of the members. 2 The

Operating Agreement also required the Members to keep confidential “data

(including, but not limited to, financial information, customer lists, techniques,

audit issues, procedure and analysis)”3 and not disclose this confidential

information to any unauthorized person or use it for its own account without the

unanimous prior written consent of the other Members. This obligation explicitly

survived the termination of Utilisave and also continued to be binding on a

Member following the termination of its interest in Utilisave.4 As to distributions,

the Operating Agreement provided:

              Section 3.03 Distributions. All distributions will be made at
       the discretion of the majority of the Members. It will be presumed
       that cash in excess of required working capital will be distributed
       unless there is a compelling reason to accumulate additional cash
       reserves. Any distributions to the Members (other than a liquidation
       distribution upon the sale of all or substantially all of the Company, or
       any Special Distributions approved by all the Members) will be made
       to the Members in accordance with their relative Participating
       Percentages.

The method by which distributions could be approved became a source of

disagreement between the parties as their relationship deteriorated.




2
  PX 36 § 2.03.
3
  Id. § 5.05.
4
  Id.
                                          3
     C. Steifman and MHS file the New York Action

         Although the execution of the Operating Agreement and the employment

agreements in 2006 suggests relative harmony between Utilisave‟s members,

whatever harmony existed was short-lived. By 2007, the relationship between

Steifman and Khenin rapidly was deteriorating and in March Khenin purported to

fire Steifman and unilaterally assumed control over Utilisave‟s operations. Under

Khenin‟s direction, Utilisave ceased paying Steifman his salary and ceased making

distributions to MHS. Ostensibly, the dispute that led to this incident involved a

disagreement between Steifman and Khenin regarding how to allocate for tax

purposes certain payments made by Utilisave to Steifman.5 The parties‟ animus,

however, was much more deep-seated, and appears – from an outsider‟s

perspective – largely to be driven by mutual distrust and perhaps a fair amount of

resentment Khenin bore toward Steifman.

         After Khenin assumed de facto control over Utilisave, Steifman and MHS

brought an action against Khenin and Utilisave in New York (the “New York

Action”). In that action, Steifman and MHS brought claims for breach of contract,

breach of fiduciary duty, wrongful termination, and indemnification, among other

things. Utilisave and Khenin brought counterclaims against Steifman and MHS for

breach of fiduciary duty, tortious interference, indemnification, and fraud. The


5
    PX 88.
                                        4
New York law firm of Keane & Beane, P.C. (“Keane & Beane”) represented both

Utilisave and Khenin in the New York Action. Utilisave also was represented by

separate counsel.

      D. Khenin unilaterally extends his employment agreement

          The New York Action between the parties continued through 2008. Toward

the end of that year, with his employment agreement set to expire on January 1,

2009, Khenin had a document prepared that purported to renew his employment

agreement. At some point, Khenin and Miele executed a document that they dated

January 7, 2009. The New York Court held that the document was not actually

executed on that date, but at some later time. 6 More specifically, the New York

Court concluded that Khenin‟s trial testimony regarding the date that document

was executed was “duplicitous” and that the signatures of Khenin and Miele were

backdated.7

          Nevertheless, Khenin continued to manage Utilisave as its de facto CEO and

paid himself the salary and benefits established by the 2006 employment

agreement, including annual raises he awarded himself. In 2009, Khenin increased

his salary from $323,770.00 to $333,483.00. In 2010, Khenin increased his salary

to $343,487.00. Khenin‟s salary remained the same in 2011, until he was removed



6
    Id. at 34-36.
7
    Id. at 57-58.
                                           5
from his position as CEO.8 In all, from the time he unilaterally extended his

employment agreement, Khenin paid himself raises totaling $31,073.09.9

    E. Khenin makes distributions without the approval of MHS

       After assuming sole control over Utilisave, Khenin unilaterally declared six

distributions to Utilisave‟s members: (1) a $100,000 distribution in April 1, 2008,

(2) a $250,000 distribution on March 27, 2009, (3) a $350,000 distribution on April

19, 2010, (4) a $200,000 distribution on July 23, 2010, (5) a $150,000 distribution

in February 2011, and (6) a $200,000 distribution on June 23, 2011, two hours

after the New York court issued its post-trial decision. The first three distributions

were the subject of claims by MHS in the New York Action, because Khenin

withheld all or a portion of those distributions from MHS for reasons the New

York court concluded were invalid.10                MHS challenged in this action the

distributions in July 2010, February 2011, and June 2011, arguing that Khenin




8
  Def.‟s Opening Br. in Supp. of Exceptions to Draft Report (hereinafter “Exceptions Opening
Br.”) Ex. F.
9
  In my draft post-trial report, I calculated this figure as $41,749. Upon further review, however,
that calculation assumed that Khenin awarded himself a raise on January 1, 2009, when he in fact
did not raise his salary until July 27, 2009. Based on the evidence before me, it appears Khenin
raised his salary on July 27, 2009 by $9,713 and on July 25, 2010 by another $10,004. Thus,
between July 27, 2009 and July 25, 2011, Khenin paid himself $29,430 above his salary at the
time the employment agreement expired ($9,713 + $19,717). It does not appear Khenin raised
his salary in 2011 before he was terminated by the Trustee. Assuming he received one more
month‟s salary at the inflated rate between July 25, 2011 and August 26, 2011, the total inflated
salary Khenin paid himself was $31,073.09. See Exceptions Opening Br. at 9-10 & Ex. F; PX 5;
PX 7.
10
   PX 88 at 6.
                                                6
could not unilaterally declare distributions under Section 3.03 of the Operating

Agreement.

     F. Khenin copies Utilisave’s software and customer databases

       In 2009, Khenin formed a wholly-owned limited liability company, which

he called Venergex LLC.11 Khenin opened a bank account for Venergex, obtained

a credit card in Venergex‟s name, and testified that he intended to use Venergex

for a “side business,” although he had not decided what the business would

entail.12   At some point in February or March 2011, Khenin asked one of

Utilisave‟s employees, Max Smelyansky, to purchase a server and desktop

computer using Venergex‟s credit card.13                 The computers were shipped to

Venergex at Khenin‟s home address.14 Smelyansky also established a domain for

Venergex at Khenin‟s request.15 The facts admitted into evidence at trial support

the conclusion that the server and desktop were owned by Venergex, as they were

purchased with Venergex funds and were linked to the Venergex domain

Smelyansky created.16

       At some point in the late winter or early spring of 2011, Khenin asked

Smelyansky and another Utilisave employee, Dmitri Wittal, to transfer Utilisave‟s


11
   Trial Transcript (hereinafter “Tr.”) at 312-15 (Khenin); PX 40 at 5-7.
12
   Tr. at 314-15 (Khenin).
13
   Id. at 318 (Khenin), 444-45, 462-63 (Smelyansky).
14
   PX 19.
15
   Tr. at 446-47 (Smelyansky).
16
   Id. at 320-21 (Khenin), 446-47 (Smelyansky).
                                                 7
entire database, including its source code, software, and client list, to the

computers Khenin purchased for Venergex, his potential “side business.”           I

concluded in the Final SJ Report, and Khenin does not dispute, that all this

information was confidential and qualified as a “trade secret” under Delaware

law.17 Instead, in his exceptions to my draft post-trial report, Khenin disputes my

conclusion that the download was made to the Venergex computers and also

contests the timing of the download and its purpose.

          Notwithstanding this new argument, Khenin effectively conceded at trial

that the software and client list was transferred to the Venergex computers,

although he steadfastly contended that he made the transfer for purposes of

maintaining a back-up for Utilisave to use in the event of an emergency. For

example, Khenin responded affirmatively when asked by plaintiffs‟ counsel

whether “[t]he Utilisave information you had transferred to your personal

computers or Venergex computers kept at your home included the following

categories of information: utility provider information … client information …

billing information … utility usage information…?”18           Similarly, Khenin

acknowledged that Utilisave‟s source code “was transferred from Utilisave onto

[his] personal computers kept in [his] home, purchased by a Utilisave employee,



17
     Final SJ Report at 35-36; Tr. at 321-32 (Khenin).
18
     Tr. at 322-23.
                                                  8
maybe on his lunch hour.”19 That description matched the computers purchased

for Venergex and connected to the Venergex domain. At trial, Khenin testified

that he previously maintained copies of this information on other computers he

kept at his house, but those computers were old and outdated and he therefore

destroyed them.20      In fact, Mr. Khenin explained that he used the Venergex

computers to store the “backup,” rather than purchasing a separate computer using

Utilisave funds, because he maintained the “backup” in his home and he did not

have space for more than the two Venergex computers.21 At no point did he testify

that the 2011 downloads of the software or client lists were made to anything other

than the Venergex computers. Both Smelyansky and Wittal testified that the

Utilisave database, including all client information, was transferred to the

Venergex computers.22 I found their accounts to be among the most credible

testimony offered at trial.

       Although the timing of when the download occurred is not clearly

established in the record, the best evidence indicates it was done in or around

March 2011. Although the trustee believed that the download was made at some

point after the New York court issued its post-trial decision and before Khenin was

19
   Id. at 323. See also id. at 348 (“Q (Harris): And we‟ve established have we not, that the
computers at issue and referenced in the trustee‟s report were purchased sometime in 2011.
Right? A (Khenin): Yeah.”) Khenin has not presented evidence that he purchased any computers
in 2011 other than the Venergex computers.
20
   Id. at 336, 349.
21
   Id. at 345-46.
22
   Id. at 448-49 (Smelyansky), 466-70 (Wittal).
                                             9
removed as CEO,23 that conclusion apparently was based on discussions with

Utilisave‟s employees.       In contrast, Wittal testified at trial that the download

occurred “around” the “wintertime” of 2010-11, basing that timeframe on the fact

that he distinctly recalled it was 6:45 p.m. when he was asked to copy the database

and it was dark outside.24       That testimony, however, is not inconsistent with

Wittal‟s and Smelyansky‟s testimony that the database was copied to the Venergex

computers. The Venergex computers were shipped to Khenin in early March, at

which point it likely would have been dark by 6:45 and it would have been within

or “around” the winter season.

       Khenin also maintained that the download was made as an emergency back-

up and testified that he had retained copies of Utilisave‟s database, including its

software, source code, and client information since at least 2005. According to

Khenin, he first kept copies of the database on a back-up tape, which was updated

monthly.25 Khenin concedes those back-up tapes could not be used on computer

equipment he maintained at home.26 Khenin further testified that beginning in

2009 he asked Utilisave employees to copy the database to one of two computers

Khenin maintained at his home. This copying purportedly occurred two to three




23
   PX 40 at 5-6.
24
   Tr. at 496-98 (Wittal).
25
   Id. at 332-33 (Khenin).
26
   Id. at 333 (Khenin).
                                           10
times a year.27 Both Wittal and Smelyansky dispute Khenin‟s testimony, including

his testimony that they were aware of – and assisted with – these “back-ups”

before 2011. In testimony I find credible, Wittal and Smelyansky disclaimed any

involvement in copying databases before 2011.28 Further, Wittal and Smelyansky

explained persuasively why such a back-up system was unnecessary and unhelpful;

Utilisave already employed a separate back-up system that was updated on a

weekly basis and Khenin‟s “backup” on the Venergex server would have been

largely unusable to Utilisave employees given the software the computers used,

how the Venergex server was structured, and how infrequently – according to

Khenin – this backup was updated.29 In short, the plaintiffs succeeded in showing

by a preponderance of the evidence that Khenin caused the March 2011 download

to be made in order to gain a competitive advantage if he decided to start a

competing business.

     G. The New York Decision

       The New York court issued its post-trial decision on June 23, 2011. In that

decision, the Court held that: (1) MHS was entitled to a judgment against Utilisave

for distributions that were declared, but never paid to MHS, in April 2008, March




27
   Id. at 333-38 (Khenin).
28
   Id. at 450-52 (Smelyansky), 472-74 (Wittal).
29
   Id. at 451-53 (Smelyansky), 474-77 (Wittal).
                                                  11
2009, April 2010, and July 201030; (2) Steifman was wrongfully terminated from

Utilisave and was entitled to his salary that would have been paid under his

employment agreement for the period after he purportedly was terminated; (3)

Khenin‟s purported renewal of his employment agreement in January 2009 was

without force and effect because the Operating Agreement required unanimous

approval of the managing members, which Khenin did not obtain; (4) Steifman and

MHS breached their fiduciary duties by withdrawing money from Utilisave‟s bank

account, leaving Utilisave without funds to meet its payroll and other obligations;

and (5) Khenin failed to prove the necessary elements of his counterclaim against

Steifman for fraud. The Court ordered Utilisave to pay damages to Steifman and

MHS, offset by the relatively small amount of damages the Court awarded

Utilisave for Steifman‟s breach of fiduciary duty.                An appeal was taken by

Utilisave from the New York court‟s decision, but was not perfected.

     H. The sale of Utilisave

        The disputes between the parties also led to various actions that were filed in

this Court, including a Petition for Dissolution of Utilisave, which MHS filed in

March 2009. The dissolution action was stayed pending resolution of the New

York Action. After the New York court issued its decision and the stay was lifted,
30
  Although the amended complaint in the New York Action only challenged the first three
distributions Khenin unilaterally declared, the parties stipulated to the amount withheld from the
fourth distribution as well, and the judgment entered in New York therefore included that
amount. See Steifman v. Khenin, Index No. 8271/07 (N.Y. Sup. Ct. July 21, 2011) (Decision and
Order at Ex. M to Opening Exceptions Br.).
                                               12
then-Chancellor Strine appointed a New York attorney, Michael Allen, Esquire, as

liquidating trustee (the “Trustee”).

        The Trustee‟s efforts and the hurdles he confronted are described in greater

detail in the Final SJ Report.         Of the issues the Trustee confronted, one is

particularly notable for purposes of this report: Khenin‟s copying of Utilisave‟s

database onto the Venergex computers. On November 1, 2011, Steifman and

Miele informed the Trustee that Utilisave employees were reporting that Khenin

maintained a copy of Utilisave‟s database on a computer in his home. The Trustee

interviewed Steifman, Miele, and several Utilisave employees.31 Through these

interviews, the Trustee discovered the existence of Venergex, the Venergex

computers, and the copying of Utilisave‟s proprietary database onto those

computers.32         Up to that point, Khenin had claimed that the only Utilisave

information he maintained outside the office was an outdated computer.33 During

a meeting on November 14, 2011 between the Trustee and Khenin, Mr. Khenin

described the “back-ups” of Utilisave‟s information he purportedly had maintained

in his home since 2005. The Trustee found this explanation implausible for a

number of reasons.34         The Trustee retained a technology company, Synthesis

Technology Group (“Synthesis”), to review the “Venergex computers” and delete

31
   PX 40 at 5.
32
   Id. at 5-6.
33
   Id. at 6.
34
   See id. at 6-7.
                                            13
from those computers any Utilisave information.35                  Khenin gave Synthesis

substantial, but not complete, access to the Venergex server and desktop computer.

Although the Trustee and Synthesis were reasonably confident that Synthesis

deleted all Utilisave‟s information from the Venergex computers, they could not

guarantee the information had not previously been copied to another location.36

       Once issues were resolved regarding preserving Utilisave‟s confidential

information and trade secrets, the Trustee turned to the task of selling the company.

As described in the Final SJ Report, the Trustee performed a market check at

Khenin‟s insistence and invited several third parties to bid on Utilisave, in addition

to MHS and Khenin. MHS was the only party who submitted a bid and the Trustee

recommended the sale of Utilisave as a going concern to MHS. Over Khenin‟s

objection, then-Chancellor Strine approved the proposed sale, under which MHS

purchased all the assets and liabilities of Utilisave in exchange for waiving its

priority claim to proceeds of the sale of the company, as well as any legal claims or

judgments MHS or Steifman had against Utilisave. The Chancellor granted the

Trustee‟s motion to approve the transaction and dismissed the dissolution action on

July 9, 2012. The transaction closed the same day.


35
   Notably, although the Trustee‟s report repeatedly refers to these computers as Venergex
computers, Khenin never raised any objection to that description or attempted to correct the
Trustee‟s characterization of the computers. From my review of the record, it appears Khenin
did not present any evidence or argument to contradict the conclusion that the computers were
Venergex computers until his exceptions to the post-trial draft report.
36
   PX 40 at 7.
                                              14
      I. This action

         Less than two months later, Utilisave and MHS filed this action against

Khenin. In their amended complaint, Utilisave and MHS brought six primary

claims against Khenin: (1) breach of the fiduciary duty of loyalty (Count I), (2)

breach of the Operating Agreement relating to Khenin‟s “unauthorized” salary

payments between 2009 and 2011 (Count II), (3) breach of the Operating

Agreement for Khenin‟s alleged use of Utilisave funds to pay legal expenses for

the counterclaims he personally brought in the New York Action (Count III), (4)

breach of the Operating Agreement for the distributions Khenin made in 2010 and

2011 (Count IV), (5) breach of the Operating Agreement relating to Khenin‟s

alleged misuse of Utilisave‟s confidential information (Count V), and (6)

misappropriation of trade secrets (Count IX). The plaintiffs also brought three

claims against Khenin for unjust enrichment, conversion, and waste, but those

claims were not pursued by the plaintiffs at trial or in their motion for summary

judgment. For his part, Khenin asserted two counterclaims against the plaintiffs:

(1) breach of contract based on Khenin‟s claim that distributions should have been

made to him under Sections 3.03 and 6.04 of the Operating Agreement, and (2)

breach of contract based on Khenin‟s claim that distributions should have been

made to him under Section 6.05 of the Operating Agreement.37


37
     Second Amended Verified Counterclaim ¶¶ 28-47.
                                             15
       Trial was scheduled for February 2014. After he was chosen to become the

next Chief Justice of the Delaware Supreme Court, then-Chancellor Strine

reassigned this case to me. At the time it was reassigned, the parties had fully

briefed a motion for partial summary judgment that the plaintiffs had filed. I issued

a draft summary judgment report on February 4, 2014, in which I recommended

that the Court grant in part and deny in part the motion for partial summary

judgment. More specifically, I recommended that the Court deny the plaintiffs‟

motion as to Counts I, V, and IX, because disputed factual issues precluded

judgment before trial. I further recommended that the Court grant the motion as to

portions of Counts II, III, and IV based on principles of collateral estoppel. I also

recommended that the Court grant summary judgment in the plaintiffs‟ favor on

Khenin‟s two counterclaims.         Even for those counts for which I concluded

summary judgment was appropriate as to Khenin‟s liability, trial was necessary to

determine the amount of damages, if any. Because trial was set to begin in a

matter of weeks, I stayed the period for taking exceptions to that report until I

issued a draft post-trial report.

       A three day trial was held on February 17-19, 2014. At the conclusion of

trial, both parties submitted post-trial briefs. By the time briefing was complete,

the plaintiffs had abandoned Count I of their complaint alleging Khenin breached

his fiduciary duty of loyalty. Counts VI, VII, and VIII – alleging claims for unjust


                                          16
enrichment, conversion, and waste – also were not addressed. On January 12,

2015, I issued a draft post-trial bench report (the “Draft Bench Report”). In that

report, I concluded that the remedy the plaintiffs sought for Count II, namely to

disgorge Khenin‟s entire salary and benefits from 2009 to 2011, was not supported

by the record, but I recommended that the Court order Khenin to repay the raises

he awarded himself after the employment agreement expired, plus one month‟s

salary.38   As to Count III, I recommended that the Court enter judgment for

plaintiffs in the amount of $12,022, based on evidence that Khenin‟s attorneys,

Keane & Beane, billed Utilisave in that amount for Khenin‟s personal

counterclaims in the New York Action.39 Because the plaintiffs failed to show any

actual damages as a result of the three unauthorized distributions Khenin made in

2010 and 2011, I recommended that the Court award nominal damages of $1 for

Count IV.40 Finally, I concluded that Khenin had misappropriated Utilisave‟s trade

secrets when he downloaded Utilisave‟s database to the Venergex computers and I

recommended that the Court order Khenin to pay $19,399.64 in actual damages for

Count IX, representing the costs and the Trustee‟s fees associated with Khenin‟s

misappropriation, plus the plaintiffs‟ attorneys‟ fees in bringing that claim.

Because Count V arose from the same conduct as Count IX, and any damages

38
   Utilisave, LLC v. Khenin, C.A. No. 7796-ML (Jan. 12, 2015) (TRANSCRIPT) (hereinafter
“Draft Post-Tr. Report”) at 16, 20.
39
   Id. at 24.
40
   Id. at 27-28.
                                            17
would have been duplicative of the damages associated with the trade secret claim,

I did not recommend that the Court award any additional damages for Count V.

           Both parties filed exceptions to the Draft Bench Report, but Utilisave later

withdrew its exceptions. This final report therefore addresses Khenin‟s exceptions

to the Draft Bench Report.41 Khenin also took exceptions to my draft report on the

motion for partial summary judgment. Those exceptions are addressed in the Final

SJ Report.

     II.      ANALYSIS

           A. The plaintiffs are entitled to $59,697.01 as damages for Khenin’s
              breach of Section 2.03 of the Operating Agreement.
           I concluded in the Final SJ Report that Khenin breached Section 2.03 of the

Operating Agreement by paying himself a salary and benefits after his employment

agreement expired and without the authorization of a majority of Utilisave‟s

members. I also explained, as had the New York court, that it was possible that

Khenin could establish that he provided services to Utilisave during his tenure as

acting CEO and that the amount he received as compensation for those services

was reasonable. For that reason, the issue of damages was reserved for trial.


41
  When Khenin filed his reply brief in support of his exceptions, the submission – although
timely - exceeded the word limitation in Court of Chancery Rule 171. Khenin filed a motion to
amend and an amended reply brief on August 11, 2015. I recommend that the Court grant the
motion to amend. Although the plaintiffs appear to oppose the motion, that opposition ignores
Mr. Khenin‟s status as a self-represented litigant and the plaintiffs‟ own failure to file timely
briefs. See Final SJ Report at 45 (recommending that the Court deny Khenin‟s motion to strike
the plaintiffs‟ reply brief as untimely).
                                                18
      At trial, Khenin showed that the salary established in the 2006 employment

agreement reflected the members‟ agreement as to the value of the services

provided by Khenin as CEO of Utilisave. That is, the parties agreed that by the

last year of Khenin‟s employment as CEO (2008), the value of his services

warranted a salary of $323,770. During trial, the plaintiffs endeavored to show

that Khenin was not, as it turned out, a particularly good CEO, and that he failed to

do many of the things expected of him. Unfortunately, the plaintiffs‟ evidence on

this point was not particularly compelling, as it largely depended on the testimony

of Donna Miele, whom I found not credible as a witness. The evidence at trial

showed that Khenin maintained the profitability of Utilisave during a significant

economic downturn.      He made decisions with which Steifman may not have

agreed, but Khenin indisputably managed the company and its business in a way

that allowed the company to continue to flourish. Tellingly, when Steifman took

over as CEO after the Trustee was appointed, he insisted on receiving the same

salary as Khenin.

      For those reasons, I concluded that the services Khenin provided the

company between 2009 and 2011 were approximately equal to the salary he was

receiving at the time his employment agreement expired. Khenin did not show,

however, that the raises he awarded himself between 2009 and 2011 were justified

or reasonable. Although I believe the 2008 salary is a fair approximation of the


                                         19
value the parties jointly attributed to the CEO‟s services, there is no similar

evidence that the raises were justified or reasonable, particularly, again, given the

broader economic pressures at the time and Khenin‟s unilateral action in

perpetuating himself in office. For that reason, I recommend that the Court award

plaintiffs damages of $31,073.09, equal to the raises Khenin gave himself after the

employment agreement expired.

      I also recommended in the draft report that the Court disgorge one month of

Khenin‟s salary for his acts of disloyalty in connection with establishing Venergex

and downloading Utilisave‟s confidential information onto the Venergex

computers. I based that recommendation on the faithless servant doctrine under

New York law. Although Khenin‟s exceptions dispute as a factual matter the

reasons for the download and whether it was made to Venergex computers, I

explain in Section C, below, why I am denying those exceptions. Khenin does not

dispute my application of the faithless servant doctrine to those facts. Because

Khenin has not taken exception to my legal conclusions, and because I have denied

his exceptions to my factual conclusions, I recommend that the Court order Khenin

to disgorge one month of his 2011 salary, which amounts to $28,623.92.




                                         20
       B. Khenin is liable to the plaintiffs for $7,970 in attorneys’ fees he
          caused Utilisave to pay for prosecuting his personal counterclaim in
          the New York Action.
       In the Final SJ Report, I concluded that the plaintiffs had submitted

undisputed evidence that Keane & Beane, P.C., the firm that represented both

Khenin and Utilisave in certain matters in the New York Action, had billed

Utilisave for at least some of the attorneys‟ fees incurred in prosecuting Khenin‟s

personal counterclaim against Steifman in that action. I therefore recommended

that the Court grant the plaintiffs‟ motion as to Khenin‟s liability to repay such

amounts, but reserved for trial the issue of damages.

       At trial, the plaintiffs introduced all of Keane & Beane‟s bills and questioned

Khenin regarding the bills Utilisave and Khenin received from Keane & Beane.

Khenin took the position during trial that Keane & Beane separately billed him for

services relating to his personal counterclaim against Steifman, pointing

particularly to a letter from Keane & Beane to the Trustee stating that the firm had

billed Utilisave separately for services provided the company after the New York

Court‟s decision in June 2011, while billing Khenin individually for services

associated with his counterclaim against Steifman.42 Khenin acknowledged at trial,


42
  PX 32 at LT00679-80. This letter is not unassailable proof that Keane & Beane billed Khenin
separately, as the letter is addressing work Keane & Beane performed after the New York
Court‟s post-trial decision, not necessarily work before that date. Nonetheless, even if the letter
can be read as Khenin suggests, it does not defeat the other evidence, including Khenin‟s
admission that Keane & Beane at times billed Utilisave for work on Khenin‟s personal
counterclaim.
                                                21
however, one instance in which Keane & Beane had billed Utilisave for work on

Khenin‟s personal counterclaims.43        Khenin also provided evidence that he

reimbursed Utilisave $4,297.50 for a payment that Utilisave made in the New York

Action. The evidence shows that reimbursement was for transcripts for which

Utilisave initially paid.44 When asked questions at trial, however, to probe his

position that he separately was billed by Keane & Beane, Khenin refused to answer

those questions, taking the position that the information was protected by attorney-

client privilege. For example, Khenin was asked about evidence supporting his

position that he personally paid Keane & Beane for their legal services on his

behalf, but he refused to answer those questions.45 Khenin persisted in that refusal

even after I instructed him to answer and even after I warned him that I would

draw an adverse inference against him if he refused to answer.46 I therefore

instructed Khenin that I would draw an inference that he could not prove that he

paid Keane & Beane for their legal services on his behalf.47

      The plaintiffs took the position after trial that there were six invoices in

which the billing descriptions for various entries indicated Keane & Beane had

billed Utilisave for work performed on Khenin‟s personal counterclaim or did not


43
   Tr. at 703 (Khenin).
44
   PX 32 at UTLSV101144 (check #4272 dated Apr. 15, 2011); id. at UTLSV01548 (check
#1149 dated Feb. 14, 2011).
45
   Tr. at 423-25 (Khenin).
46
   Id. at 425-27 (Khenin).
47
   Id. at 426-27 (Khenin).
                                           22
otherwise distinguish which counterclaims were implicated, with charges totaling

$16,319.50.48 After reviewing the bills, I recommended in my draft report that the

Court order Khenin to pay damages in that amount.49 In his exceptions, Khenin

provided a detailed explanation, not previously offered, supporting his position that

some of the services for which the plaintiffs sought reimbursement related to work

on counterclaims Utilisave had brought against MHS and Steifman. Specifically,

Khenin explained that in three of the six invoices, the reference to “counterclaims”

related to counterclaims Utilisave brought – or contemplated bringing – against

Steifman or MHS after certain key events occurred during the New York Action.

       For example, invoices dated November 5, 2010 and December 10, 2010

contain several references to an amended answer and counterclaim. 50 According to

Khenin, those entries relate to a counterclaim Utilisave ultimately brought against

Steifman and MHS after those parties improperly removed approximately

$650,000 from Utilisave‟s accounts in late October 2010. The New York court

ultimately concluded that Steifman breached his fiduciary duty to the company by

making that withdraw and ordered Steifman to pay $10,000 in damages for that




48
   Pls.‟s Post-Tr. Opening. Br. at 44.
49
   My initial calculation deducted from the recommended damages the $4,297.50 that Khenin
had paid Utilisave to reimburse the company for the transcript costs. That deduction was in
error, however, because the fees for which plaintiffs sought repayment did not include the
transcript bills originally paid by Utilisave and reimbursed by Khenin.
50
   PX 32 at LT 00228-230, LT 00223-227.
                                              23
conduct.51 Khenin also provided evidence that the challenged charges on the

January 6, 2010 invoice relate to an issue that arose during that billing period

regarding Steifman‟s unilateral amendment to Utilisave‟s 2006 tax return.

Notably, the plaintiffs do not respond to either of these arguments in their

answering brief in opposition to the exceptions. Given Khenin‟s explanation and

the plainitiffs‟ failure to respond, I agree that Khenin should not be ordered to

reimburse Utilisave for those charges.

       In contrast, three other invoices contain charges that appear to relate to

Khenin‟s personal claim against Steifman or do not clearly indicated which

counterclaim was addressed in that work. Invoices dated September 11, 2009, July

6, 2010, and March 7, 2011 contain references to work Keane & Beane performed

on one or more counterclaims, as well as additional discovery requests likely

related to those counterclaims. Some of the entries directly reference Khenin‟s

counterclaim,52 while others are not as explicit but refer to counterclaims that more



51
   PX 88 at 62-63. Steifman returned the funds after several hearings in this Court on that issue.
52
   See Mar. 7, 2011 invoice at PX 32, UTLSV01137 (reference to post-trial briefing re: fraud);
Sept. 11, 2009 invoice at PX 32, UTLSV01158-60 and Opening Exceptions Br. at 18-19.
Khenin concedes that the challenged charges on the September 11, 2009 invoice were for his
personal counterclaims, but contends he brought the issue to Mr. Beane‟s attention and Mr.
Beane reduced the invoice by the amount related to Khenin‟s personal claims. Khenin offers no
proof of this and I conclude his testimony on this point was not credible, particularly in light of
his refusal to answer other questions about his relationship with Mr. Beane on the basis of
attorney-client privilege. In other words, Mr. Khenin‟s refusal to answer the plaintiffs‟ questions
regarding his professional relationship with Mr. Beane renders his testimony on this point
unreliable and there is no other evidence in the record indicating that Keane & Beane reduced or
revised the invoice to reflect this error in billing.
                                                24
than likely included Khenin‟s personal counterclaim.53                      Because Khenin

indisputably allowed Keane & Beane to charge Utilisave for some of the firm‟s

work on Khenin‟s behalf, and because Khenin has not demonstrated that the

references to counterclaims in those invoices relate solely to Utilisave‟s

counterclaims, I believe Khenin should be required to reimburse the Company for

those amounts.        Although there is some uncertainty regarding the precise

counterclaim referenced in those entries, Khenin – rather than plaintiffs – should

bear the consequences of that uncertainty, both under settled law and because the

adverse inference drawn against Khenin permits that conclusion.54                    The total

amount for which the plaintiffs seek reimbursement for those three invoices is

$7,970 and I recommend the Court enter judgment against Khenin in that amount.

       Khenin also argued in his exceptions to the draft report that it is not logical

to assume that Keane & Beane improperly charged Utilisave for such a small sum

because the firm also gave Utilisave “courtesy discounts” on several bills and those

discounts exceeded the amount the plaintiffs claim was improperly billed to

Utilisave. This argument is a non sequitur. It is entirely possible, if not likely, that

Keane & Beane unintentionally included in Utilisave‟s bills certain services


53
   See July 6, 2010 invoice, PX 32 at LT 00239-41. Although only one such counterclaim
survived to the time of trial, Khenin initially brought seven counterclaims on his own behalf.
54
   See Beard Research, Inc. v. Kates, 8 A.3d 573, 613 (Del. Ch. 2010), aff’d sub nom. ASDI, Inc.
v. Beard Research, Inc., 11 A.3d 749 (Del. 2010) (“[p]ublic policy has led Delaware courts to
show a general willingness to make a wrongdoer „bear the risk of uncertainty of a damages
calculation where the calculation cannot be mathematically proven.‟”).
                                               25
provided to Khenin personally. It is even possible that Khenin did not realize the

services were mis-billed. That does not alter the conclusion that Khenin should

have to reimburse those funds that the company paid for Keane & Beane to pursue

Khenin‟s personal claims. For that reason, the fact or amount of the courtesy

discounts Keane & Beane gave the company has no bearing on this claim, and

Khenin cannot claim those discounts somehow offset the damages he owes

Utilisave.55

         C. Khenin misappropriated Utilisave’s trade secrets and required the
            company to undertake costs to remedy that misappropriation.
         Counts V and IX of the plaintiffs‟ complaint alleged that Khenin breached

the Operating Agreement and Delaware law when he downloaded a copy of

Utilisave‟s database, including billing and client information, onto the Venergex

computers.      In the draft post-trial report, I concluded that the plaintiffs had

established that Khenin misappropriated trade secrets under the Delaware Uniform

Trade Secrets Act (“DUTSA”). To establish a claim under that act, a plaintiff must

prove:

         (1) The existence of a trade secret as defined by the statute;

         (2) Communication of the trade secret by the plaintiff to the
         defendant;


55
   Khenin also argued in his exceptions that he is entitled to attorneys‟ fees for the plaintiffs‟ bad
faith conduct in pursuing this claim. Although I doubt the costs of pursuing the claim were
worth the recovery the plaintiffs ultimately received, I do not believe the claim was litigated in
bad faith.
                                                  26
       (3) The communication was pursuant to an express or implied
       understanding that the secrecy of the matter would be respected; and

       (4) The secret information has been improperly … used or disclosed
       by the defendant to the injury of the plaintiff.56

Khenin effectively conceded that the information he downloaded from Utilisave

was a trade secret to which he had access by virtue of his position as CEO. The

plaintiffs also proved the third element of their claim by reference to the Operating

Agreement, in which the members agreed to maintain the confidentiality of

Utilisave‟s information. I recommended that the Court deny summary judgment

on this claim because there were disputed issues of fact regarding whether Khenin

either used or disclosed the trade secrets. After trial, however, I concluded that

Khenin disclosed Utilisave‟s trade secrets by downloading them onto a computer

owned by Venergex. I reasoned that, even if Venergex was a shell company, as

Khenin argued, the act of downloading the information to a Venergex computer

was a disclosure, as Venergex constituted a “person” within the meaning of the

DUTSA.57 I therefore recommended that the Court award the plaintiffs actual

damages plus their attorneys‟ fees in pursuing this claim.58



56
   Nucar Consulting, Inc. v. Doyle, 2005 WL 820706, at *5 (Del. Ch. Apr. 5, 2005), aff’d, 913
A.2d 569 (Del. 2006). See also Savor, Inc. v. FMR Corp., 2004 WL 1965869 (Del. Super. July
15, 2004); Wilmington Trust Co. v. Consistent Asset Mgmt., Inc., 1987 WL 8459, at *3 (Del. Ch.
Mar. 25, 1987).
57
   6 Del. C. § 2001(3).
58
   The DUTSA authorizes an award of attorneys‟ fees in the event of willful or bad faith
misappropriation. 6 Del. C. § 2004.
                                              27
      Khenin disputes the factual basis for my conclusions, arguing that the

evidence is “irrefutable” that he downloaded the information solely as an

emergency backup for Utilisave and that there is no proof that the download was

made to Venergex computers. Khenin‟s characterization of the trial record is

inconsistent with my factual findings set forth above. To summarize, I found

Khenin‟s testimony regarding the purpose of the download not credible, in part

because it was refuted by the more credible testimony of Wittal and Smelyansky,

and in part because the evidence showed that such a back-up largely would be

unhelpful and also was unnecessary because of other back-up measures Utilisave

had in place. Similarly, Khenin‟s newly minted contention that the download was

not made to Venergex computers is contradicted by both his own testimony as well

as the testimony of Wittal and Smelyansky. Khenin‟s testimony and the testimony

of the other Utilisave employees was consistent that the download was made to the

computers that Khenin purchased with the Venergex credit card and on which the

Venergex domain was established. Under those circumstances, I believe Khenin

disclosed Utilisave‟s trade secrets in violation of the DUTSA.

      I also believe that Khenin‟s misappropriation of Utilisave‟s trade secrets was

willful and done with the intent to compete with Utilisave, justifying an award of

attorneys‟ fees. I reach that conclusion for a variety of reasons and with an

understanding that “[m]isappropriation of trade secrets may be proven by


                                        28
circumstantial evidence, and more often than not, plaintiffs must construct a web

of perhaps ambiguous circumstantial evidence from which the trier of fact may

draw inferences which convince him that it is more probable than not that what

plaintiffs allege happen did in fact take place.”59 First, Khenin undoubtedly knew

he maintained a working copy of Utilisave‟s database, but did not disclose that

when the Trustee first inquired about confidential information in Khenin‟s

possession. That secrecy is indicative of an intent to misuse the information and

inconsistent with Khenin‟s “back-up” explanation.         Second, I already have

concluded that Khenin‟s justification for downloading the database was neither

logical nor credible.         Third, Khenin acknowledged that he intended to use

Venergex to start a “side-business,” and the download of Utilisave information

onto Venergex computers strongly suggests that he intended to use Utilisave‟s

information for his own purposes. In sum, Khenin‟s secrecy, his intent to start his

own business, his download of Utilisave‟s information to computers owned by that

business, and the lack of any other credible explanation for the download compels

the conclusion that Khenin willfully misappropriated trade secrets for his own

purposes.




59
     Nucar Consulting, Inc., 2005 WL 820706, at *10.
                                               29
         Mr. Khenin also disputes my damages calculation for this claim, although he

does not dispute the amount of attorneys‟ fees the plaintiffs seek for this claim. 60

In my draft report, I calculated the plaintiffs‟ actual damages from the

misappropriation as $19,399.64. That calculation consisted of the costs Utilisave

and the Trustee incurred in remediating the misappropriation and ensuring that the

trade secrets were removed from Khenin‟s possession. The damages included: (i)

$3,150 billed by Synthesis, the forensic IT specialist the Trustee retained to delete

information from the Venergex computers and see if any copies were made, (ii)

$3,964.64 in hardware and data support services incurred by the Trustee relating to

the misappropriation; and (iii) $12,285 billed by the Trustee for his services

relating to the misappropriation. In his exceptions brief, Khenin argues that the

Synthesis bill was not paid by Utilisave directly and instead was paid by the

Trustee and then included in the Trustee‟s bill to Utilisave as “hardware and data

support services” incurred by the Trustee. In other words, Khenin established that

the $3,150 awarded for Synthesis was duplicative of the amount awarded for

hardware and date support services.       I therefore alter my recommendation to

reduce the damages by $3,150. Khenin‟s other criticisms, however, are make-

weight. He criticizes the Trustee‟s bills as vague because they utilize “block

billing,” but any uncertainty associated with the Trustee‟s bills should be borne by


60
     Exceptions Opening Br. at 48.
                                          30
Khenin, rather than the plaintiffs.61 I therefore recommend that the Court award

the plaintiffs damages of $16,249.64, plus attorneys‟ fees in the amount of

$3,207.50.62

CONCLUSION

       For the foregoing reasons, I recommend that the Court enter judgment

against Khenin in the amount of $83,917.65, plus pre-judgment and post-judgment

simple interest at the legal rate.63 This is my final report and exceptions may be

taken in accordance with Rule 144.


                                            Respectfully submitted,

                                            /s/ Abigail M. LeGrow
                                            Master in Chancery




61
   See note 54, supra.
62
   Aff. of John G. Harris, Esq. in Support of Pls.‟ Award of Attorneys‟ Fees (Feb. 11, 2015).
63
   The plaintiffs have not provided any argument in support of awarding compound interest. I
therefore award simple interest in accordance with the statute. 6 Del. C. § 2301.
                                              31